ACHESON, Circuit Judge
(dissenting). To cover a land transportation risk on oil contained in tank cars, the insurance company chose to adopt a form of policy ordinarily used for marine risks. Stamped across the face of the policy, as issued, are the words:
“The special terms and conditions governing this insurance are set forth in the contract form which is attached within, and signed by L. A. Wight, attorney, and the contents of the same shall supersede anything to the contrary in the printed body of this policy.”
The policy is numbered (538,003. It has the heading, “Cargo.” Home of the blanks (for example, the time limit) are appropriately Ailed by writing, and it is signed at the foot. Attached within is the “contract form,” recited at length in the opinion of the majority of the court. Stamped on the face of this form are the words, “Attached to and forming part of policy No. 638,003,” with the underwritten signature, “L. A. Wight, Attorney.” It also concludes with the words, “Attached and forming part of policy No. 638,003 of the British & Foreign Marine Insurance Co., Limited.” It thus indisputably appears that the policy which the insurance company prepared and issued consisted of the “printed body” and the attached “contract form,” the two together constituting the insurance contract. As we have seen, however, from the recited face memorandum, the contents of the attached “contract form” are to supersede “anything to the contrary in the printed body of the policy.” The plain intent is that the provisions of the “printed body” of the policy and those of the attached “contract form” are both to stand, and effect be given to each, unless there is an inconsistency between them, in which case, to the extent of such inconsistency, “the printed body” shall give way to the attached “contract form.” By that attached “contract form” the policy is made to cover loss “on oil contained in tank cars in transit, principally from the oil regions in Pennsylvania and New York to various places, and to Seaboard Oil Works, South Chester, Pa., and from Seaboard Oil Works to various places.” The reasonable view, I think, is that the transit here contemplated begins when the oil is run into the railroad company’s tank cars at the place of shipment, and ends upon its discharge therefrom, without unusual delay, at the place of destination. The tank car is a huge vessel moving on wheels, and the actual delivery of the oil does not occur until it is removed thereform. The trans*54ported oil bears the same relation to the tank car as the cargo does to the carrying ship. The analogy is so close that the insurance company.here used a marine form of policy, and the settled rule with respect to such a policy is that the risk continues until the goods are landed at the usual place. Gracie v. Insurance Co., 8 Cranch, 75, 83, 3 L. Ed. 492; 2 Pars. Mar. Ins. 62; 1 Phil. Ins. § 970.
The case, however, does not rest simply upon the contents of the attached “contract form.” In the “printed body of the policy” is this provision:
“Beginning the adventure upon the said goods and merchandise from and immediately' following the loading thereof on board of the said vessel at-as aforesaid, and so shall continue and endure until the said goods and merchandise shall be safely landed at - as aforesaid.”
The parties' left this duration clause standing in the body of the policy. Is it. for the court to strike it out? Doubtless in the first instance it was framed with reference to a marine risk. The insurance company, however, has seen fit to apply the policy to a case of land transportation. As already shown, the contract of insurance is to be found in the printed body of the policy and the annexment taken together. The language of the duration clause in the body of the policy is fairly applicable to “oil contained in tank cars in transit.” That clause is not at all inconsistent with anything contained in the attached “contract form.” The two can be read together, and effect given to each. Why should the duration provision in the body of the policy be ignored? . It alone expressly defines the beginning and the ending of the risk. There is no warrant that I can see for disregarding it. It is a cardinal rule of construction that effect should be given, if possible, to every part of an instrument. Moreover, it is well settled that, if a policy is so drawn as to be susceptible of two interpretations, that one should be adopted which is the more favorable to the insured. First Nat. Bank v. Hartford Fire Ins. Co., 95 U. S. 673, 24 L. Ed. 563; Thompson v. Insurance Co., 136 U. S. 287, 10 Sup. Ct. 1019, 34 L. Ed. 408; Insurance Co. v. Cropper, 32 Pa. St. 351. I am of opinion that the court below should have decided the question involved in the defendant’s first point in. favor of the insured.
Upon the question raised by the defendant’s second point, no opinion is expressed by the majority of this court. My own judgment is that this question, also, should have been ruled in favor of the insured. The clause in the printed body of the policy here relied on by the insurance company is this:
“This insurance warranted to be in all cases null and void to the extent of any insurance with any fire insurance companies directly or indirectly ' covering upon the same property, whether prior or subsequent hereto in date."
But the attached “contract form” declares thus:
“It is the true intent and meaning of this policy to fully indemnify the assured for each and every loss by or in consequence of fire, derailment, or collision, not exceeding, however, the sum hereby insured, anything contained in the printed conditions of this policy to the contrary notwithstanding.”
It seems to me clear that, under the terms of the contract as expressed in the stamped memorandum on the face of the policy, this special attached provision superseded the clause in the printed body *55of the policy touching insurance against fire. I dissent from the judgment of affirmance. I would reverse, and direct entry judgment on the verdict in favor of the plaintiff.